Name: Commission Regulation (EEC) No 840/83 of 11 April 1983 extending certain time limits for the certification of hops
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 4 . 83 Official Journal of the European Communities No L 92/9 COMMISSION REGULATION (EEC) No 840/83 of 11 April 1983 extending certain time limits for the certification of hops whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by the Act of Accession of Greece , Having regard to Council Regulation (EEC) No 1784/77 of 1 July 1977 on the certification of hops (2), as amended by Regulation (EEC) No 2225/79 (3), and in particular Article 1 (3), Whereas the said Regulation (EEC) No 1784/77 set an annual deadline for the certification of hop cones ; whereas it also provides that this date may be deferred for four months when disposal problems arise for a given harvest ; whereas this situation has arisen in respect of the 1982 harvest in certain regions of the Community ; whereas, therefore, the deadline for the certification of hop cones from the 1982 harvest should be deferred to 31 July 1983 ; HAS ADOPTED THIS REGULATION : Article 1 For the 1982 harvest the final date for the certification of hop cones fixed in accordance with the provisions of Article 1 (3) of Regulation (EEC) No 1784/77 at 31 March 1983 is hereby postponed to 31 July 1983 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 175, 4 . 8 . 1971 , p . 1 . 0 OJ No L 200, 8 . 8 . 1977, p . 1 . O OJ No L 257, 12 . 10 . 1979 , p . 1 .